UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 3)* InPhonic, Inc. (Name of Issuer) Common Stock (Par Value $0.01 Per Share) (Title of Class of Securities) 45772G105 (CUSIP Number) Connie J. Shoemaker, Esq. Goldman, Sachs & Co. One New York Plaza New York, NY10004 (212) 902-1000 (Name, Address and Telephone Number of Persons Authorized to Receive Notices and Communications) August13, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box o. *The remainder of this cover page will be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but will be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 45772G105 Page 2 of 35 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON The Goldman Sachs Group, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)x 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 6,286,570 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 6,292,612 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,292,612 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.5% 14 TYPE OF REPORTING PERSON HC-CO SCHEDULE 13D CUSIP No. 45772G105 Page 3 of 35 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Goldman, Sachs & Co. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC; OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)x 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 6,286,570 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 6,292,612 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,292,612 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.5% 14 TYPE OF REPORTING PERSON BD-PN-IA This Amendment No. 3 amends certain information contained in the Schedule 13D filed on August 28, 2006, by The Goldman Sachs Group, Inc. ("GS Group") and Goldman, Sachs & Co. ("Goldman Sachs," and, together with GS Group, the "Filing Persons"), as amended by Amendment No.1 to the Schedule 13D filed on October 10, 2006 and Amendment No. 2 to the Schedule 13D filed on November 9, 2006 (as amended, the "Schedule 13D"), relating to the common stock, par value $.01 per share (the "Common Stock"), of InPhonic, Inc., a Delaware corporation (the "Company").Capitalized terms used but not defined herein have the meanings previously ascribed to them in the Schedule 13D. ITEM 2.Identity and Background. Schedule I to the Schedule 13D filed on August 28, 2006 is replaced in its entirety with Schedule I hereto and is incorporated herein by reference. ITEM 4.Purpose of Transaction. Item 4 is amended as follows: On August 8, 2007, the Company entered into an amendment to the Credit Agreement (the "Amendment No. 9 to the Credit Agreement") with the Lenders, and Citicorp North America, Inc., as administrative agent. Pursuant to Amendment No. 9 to the Credit Agreement, on August 13, 2007 the Company entered into an agreement to amend the Warrant Agreement (the "Amendment to the Warrant Agreement") with the Purchasers.Pursuant to the Amendment to the Warrant Agreement, on August 13, 2007 the Company issued to the Purchasers warrants (the "August 2007 Warrants") to purchase up to 800,000 shares of Common Stock, at an exercise price of $.01 per share, of which August 2007 Warrants to purchase488,889 shares of Common Stock were issued to Goldman Sachs (the August 2007 Warrants and the Warrants shall hereinafter be collectively referred to as the "Aggregate Warrants"). The August 2007 Warrants may be exercised at any time afterAugust 13, 2007 and prior to the close of business onAugust 12, 2012.The holders of August 2007 Warrants will be entitled to demand registrations and customary piggyback registration rights.The foregoing description of the Amendment to the Warrant Agreement is qualified by reference to the complete text of the Amendment to the Warrant Agreement, which is filed as Exhibit 1 to this Amendment No. 3 to Schedule 13D. ITEM 5.Interests in Securities of the Issuer. Item 5 is amended as follows: (a)As of August 13, 2007, Goldman Sachs may be deemed to have beneficially owned directly an aggregate of6,292,612 shares of Common Stock, including (i)5,110,181 shares of Common Stock acquired in ordinary course trading activities by Goldman Sachs or another wholly-owned broker or dealer subsidiary of GS Group, (ii)6,042 shares of Common Stock held in client accounts with respect to which Goldman Sachs or another wholly-owned subsidiary of GS Group, or their employees, have investment discretion ("Managed Accounts"), (iii) the 687,500 shares of Common Stock underlying the Warrants, and (iv) the 488,889 shares of Common Stock underlying the August 2007 Warrants representing in the aggregate approximately 16.5% of the shares of Common Stock outstanding based upon the36,927,107 shares of Common Stock reported to be outstanding as ofJuly 31, 2007 as disclosed in Company's most recent quarterly report on Form 10-Q for the period ended June 30, 2007 (the "10-Q") and the1,176,389 shares underlying the Aggregate Warrants beneficially owned by Goldman Sachs. As of August 13, 2007, GS Group may be deemed to have beneficially owned indirectly an aggregate of6,292,612 shares of Common Stock beneficially owned directly by Goldman Sachs described above, representing in the aggregate approximately 16.5% of the shares of Common Stock outstanding based upon the 36,927,107 shares of Common Stock reported to be outstanding as disclosed in the 10-Q and the 1,176,389 shares underlying the Aggregate Warrants beneficially owned by Goldman Sachs. In accordance with Securities and Exchange Commission Release No. 34-395538 (January 12, 1998) (the "Release"), this filing reflects the securities beneficially owned by certain operating units (collectively,the "Goldman Sachs Reporting Units") of GS Group and its subsidiaries and affiliates (collectively, "GSG").This filing does not reflect securities, if any, beneficially owned by any operating units of GSG whose ownership of securities is disaggregated from that of the Goldman Sachs Reporting Units in accordance with the Release.The Goldman SachsReporting Units disclaim beneficial ownership of the securities beneficially owned by (i) any client accounts with respect to which the Goldman Sachs Reporting Units or their employees have voting or investmentdiscretion, or both, and (ii) certain investment entities of which the Goldman Sachs Reporting Units acts as the general partner, managing general partner or other manager, to the extent interests in such entities are held by persons other than the Goldman Sachs Reporting Units. None of the Filing Persons or, to the knowledge of any of the Filing Persons, any of the persons listed on Schedule I hereto may be deemed to have beneficially owned any shares of Common Stock as of August 13, 2007 other than as set forth herein. (b)Each Filing Person shares the power to vote or direct the vote and to dispose or to direct the disposition of shares of Common Stock beneficially owned by such Filing Person as indicated on pages 2 and 3 above. (c)ScheduleII sets forth transactions in the Common Stock which were effected during the sixty day period from June 14, 2007 through August 13, 2007 and not previously reported in the Schedule 13D, all of which were effected in the ordinary course of business of Goldman Sachs.The transactions in the Common Stock described on ScheduleII were effected on the Nasdaq Stock Market, Inc., NYSE Arca or the over-the-counter market.Except as set forth on Schedule II, no transactions in the shares of Common Stock were effected by the Filing Persons or, to the knowledge of any of the Filing Persons, any of the persons listed on Schedule I hereto, during the past sixty days. (d)Except for clients of Goldman Sachs who may have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, shares of Common Stock, if any, held in Managed Accounts, no other person is known by the Filing Persons to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, any shares of Common Stock beneficially owned by the Filing Persons. (e)Not applicable. Item 6.Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. The information set forth in Item 4 above with respect to the Amendment to the Warrant Agreement is incorporated herein by reference. Item 7.
